Order entered May 10, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00252-CV

                                   ERIN WALKER, Appellant

                                                  V.

                       PEGASUS EVENTING, LLC, ET AL., Appellees

                       On Appeal from the 422nd Judicial District Court
                                  Kaufman County, Texas
                             Trial Court Cause No. 100256-422

                                              ORDER
       Before the Court is appellees/cross-appellants’ May 7, 2019 motion for an extension of

time to file their brief and for leave to file an amended brief. We GRANT the motion to the

extent that we ORDER the amended brief received by appellees on May 7, 2019 filed as of the

date of this order. We DENY the motion as moot to the extent appellees request an extension of

time to file their brief. See TEX. R. APP. P. 4.1(a).

                                                         /s/   ERIN A. NOWELL
                                                               JUSTICE